Citation Nr: 1317742	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-38 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to February 2003.

This matter comes before the Board from an April 2008 rating decision from the Muskogee, Oklahoma RO that denied entitlement to service connection for obstructive sleep apnea.  

The Board notes that a prior rating of September 2006 denied service connection for what was referred to as a "sleep disorder."  However this decision did not specifically deny service connection for the disorder of sleep apnea, and it attributed the Veteran's problems with lack of sleep at night to a service connected depressive disorder, with no separate sleep condition present.  Thus the sleep apnea claim is a new claim, rather than an attempt to reopen a previously denied clam.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, obstructive sleep apnea had its onset in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for obstructive sleep apnea.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the fact the Board allows the benefit sought on appeal, discussion of VA's compliance with the notice and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2012), would serve no useful purpose.

The Veteran claims entitlement to service connection for sleep apnea.  He alleges that this disorder began in active service.  In his March 2009 Notice of Disagreement, the Veteran has pointed to a number of times in January 2003 while still on active duty, in which he had reported trouble sleeping.  A review of the service treatment records do show instances in January 2003 wherein he reported having sleep problems which appear possibly related to other medical conditions, but could potentially have been manifestations of sleep apnea.  Of note in a report of medical history from January 2003 he reported worsening health since his last examination in April 2002, stating "I have trouble sleeping at night, I am always tired during the daytime."  The same month, a psychiatric evaluation revealed poor sleep listed among psychiatric complaints and sleep disturbance is reported in a nursing note.  Also in January 2003 a primary care note addressing his chronic fungal sinusitis described him as being unable to sleep with only 2 hours of sleep at night, although pain is described as the reason for this.  Other records from January 2003 document sleep problems either concurrent with sinus problems or psychiatric symptoms.  Further evidence of possible sleep apnea symptoms is shown in earlier records.  These include a December 2001 record showing complaints of feeling like he is drowning and can't get a breath every couple of weeks and an August 2002 note addressing asthma issues with a remark that he wakes up with shortness of breath.  

Subsequent to service, the Veteran has undergone sleep studies and diagnoses have included obstructive sleep apnea, including in a March 2007 VA outpatient treatment report.  Considering the Veteran's complaints of sleep disturbance in service and his claim of continuity of symptomatology, obstructive sleep apnea may be service-connected if all doubt is resolved in his favor.  

The Veteran is already service-connected for asthma and in receipt of a total schedular rating for this disability.  As was pointed out in the November 2010 supplemental statement of the case, the Diagnostic Codes governing asthma (6602) and sleep apnea (6847) are not assigned separate ratings.  Whether the appellant is entitled to receive compensation for separately diagnosed conditions is separate and apart from whether the evidence establishes that during the pendency of his claim he suffers from separately diagnosed disabilities that are related to military service. See generally Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (stating that the veteran's "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  While assigning separate evaluations is legally prohibited, it does not preclude granting service connection for obstructive sleep apnea, which probably could be evaluated as "asthma with obstructive sleep apnea".


ORDER

Service connection for obstructive sleep apnea is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


